Exhibit 10.1

 

VOTING AND IRREVOCABLE PROXY AGREEMENT

 

THIS VOTING AND IRREVOCABLE PROXY AGREEMENT (this “Voting Agreement”) is made
and entered into as of November 8, 2007 between AAR Manufacturing, Inc., an
Illinois corporation (“AAR”), and the undersigned shareholder (“Shareholder”) of
Summa Technology, Inc., an Alabama corporation (“Summa”).

 

RECITALS

 

A.                                   Concurrently with the execution of this
Voting Agreement, AAR and Summa are entering into an Agreement and Plan of
Merger (the “Merger Agreement”), which provides for the merger of a wholly-owned
subsidiary of AAR with and into Summa, with Summa being the surviving entity
(the “Merger”).

 

B.                                     As a condition and inducement to AAR’s
willingness to enter into the Merger Agreement, Shareholder and AAR are entering
into this Voting Agreement to provide for the voting of Shareholder’s shares of
capital stock of Summa, on the terms and subject to the conditions set forth in
this Voting Agreement.

 

AGREEMENT

 

In consideration of the premises and the covenants and agreements contained in
this Voting Agreement and the Merger Agreement and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties to this Voting Agreement agree as follows:

 

ARTICLE I
AGREEMENT TO RETAIN SHARES

 

Section 1.1                                   Transfer and Encumbrance.
 Shareholder agrees not to transfer, sell, exchange, pledge or otherwise dispose
of or encumber any and all shares of capital stock of Summa (a) owned of record
by Shareholder or (b) beneficially held by Shareholder, as of the date first
written above (collectively, the “Shares”), or any New Shares (as defined in
Section 1.2 below), except (i) transfers by will or by operation of law, in
which case this Agreement shall bind the transferee, and (ii) transfers in
connection with estate and tax planning purposes, including transfers to
relatives, trusts and charitable organizations, subject to the transferee
agreeing in writing to be bound by the terms of this Agreement. Shareholder
further agrees not to make any offer or agreement relating to either the Shares
or any New Shares, at any time prior to the Expiration Date.  As used in this
Voting Agreement, the term “Expiration Date” means the earlier to occur of
(a) the Effective Time (as defined in the Merger Agreement) and (b) termination
of the Merger Agreement in accordance with Section 11.1 thereof.

 

Section 1.2                                   New Shares.  Shareholder agrees
that the terms and conditions of this Voting Agreement shall apply to, and
Shareholder agrees to be bound by the terms and conditions of this Voting
Agreement with respect to, Shareholder’s interest in (a) the Shares and (b) any
and all shares of capital stock of Summa (i) that Shareholder purchases or
acquires, or

 

--------------------------------------------------------------------------------


 

(ii) with respect to which Shareholder otherwise acquires beneficial ownership
(the “New Shares”), in each case after the date first written above and prior to
the Expiration Date.

 

ARTICLE II
AGREEMENT TO VOTE SHARES

 

Section 2.1                                   Agreement to Vote.  Until the
Expiration Date, at every meeting of the shareholders of Summa called with
respect to any of the following, and on every action or written consent of the
shareholders of Summa with respect to any of the following, Shareholder agrees
to vote the Shares and any New Shares (a) in favor of approval of the Merger,
the Merger Agreement and the transactions contemplated by the Merger Agreement,
and any matter that could reasonably be expected to facilitate the Merger,
(b) against approval of any proposal made in opposition to or competition with
consummation of the Merger, (c) against any merger, consolidation, sale of
assets, reorganization or recapitalization, with any party other than with AAR
or any of its affiliates, and (d) against any liquidation or winding up of Summa
(each of Sections 2.1(b), 2.1(c) and 2.1(d), an “Opposing Proposal”).
 Shareholder further agrees that, prior to the Expiration Date, Shareholder will
not, directly or indirectly, solicit or encourage any offer from any party
concerning the possible disposition of all or any substantial portion of Summa’s
business, assets or capital stock; provided, however, that the foregoing
limitation shall not restrict Eyvinne C. Lee, Trustee of Shareholder, in his
capacity as a director of Summa, from discharging his fiduciary duties in a
manner consistent with the terms of the Merger Agreement.

 

ARTICLE III
APPOINTMENT OF PROXY

 

Section 3.1                                   Appointment of Proxy.  To secure
Shareholder’s obligation to vote Shareholder’s Shares and any New Shares in
accordance with the provisions of Section 2.1 of this Voting Agreement,
Shareholder does hereby irrevocably constitute and appoint AAR, or any nominee
of AAR, with full power of substitution, from the date of this Voting Agreement
until the Expiration Date, as its true and lawful proxy, for and in its name,
place and stead, including the right to sign its name (as a shareholder) to any
consent, certificate or other document relating to Summa that applicable law may
permit or require, to cause the Shares and any New Shares to be voted in the
manner contemplated by Section 2.1 of this Voting Agreement.  Shareholder hereby
revokes all other proxies and powers of attorney with respect to the Shares or
any New Shares that Shareholder may have appointed or granted, and Shareholder
will not give a subsequent proxy or power of attorney (and if given, any such
subsequent proxy or power of attorney will not be effective) or enter into any
other voting agreement with respect to the Shares or any New Shares prior to the
Expiration Date, in each case with respect to the matters contemplated by
Section 2.1 of this Voting Agreement.  AAR agrees that it will not exercise its
right to act as Shareholder’s proxy unless and until AAR has requested that
Shareholder vote the Shares and any New Shares in the manner contemplated by
Section 2.1 of this Voting Agreement and Shareholder has failed to do so.

 

THE VOTING ARRANGEMENT IN THIS VOTING AGREEMENT IS IRREVO-CABLE UNTIL THE
EXPIRATION DATE.  THE PROXIES AND POWERS GRANTED BY SHAREHOLDER PURSUANT TO THIS
SECTION 3.1 ARE COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE
OF SHAREHOLDER’S

 

2

--------------------------------------------------------------------------------


 

DUTIES UNDER THIS VOTING AGREEMENT, AND TO FACILITATE THE PURCHASE OF THE SHARES
AND ANY NEW SHARES AS CONTEMPLATED BY THE MERGER AGREEMENT.

 

ARTICLE IV
NO PROXY SOLICITATIONS

 

Section 4.1                                   No Proxy Solicitations. 
Shareholder will not, and will not permit any entity under such Shareholder’s
control to, (a) solicit proxies or become a “participant” in a “solicitation,”
as such terms are defined in Regulation 14A under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), with respect to an Opposing Proposal or
otherwise encourage or assist any party in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit the
timely consummation of the Merger in accordance with the terms of the Merger
Agreement, (b) initiate a shareholder’s vote or action by consent of Summa’s
shareholders with respect to an Opposing Proposal, or (c) become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of Summa in furtherance of an Opposing Proposal;
provided, however, that the foregoing limitation shall not restrict Eyvinne C.
Lee, Trustee of Shareholder, in his capacity as a director of Summa, from
discharging his fiduciary duties in a manner consistent with the terms of the
Merger Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

 

Shareholder represents and warrants to AAR as follows:

 

Section 5.1                                   Ownership of Shares.  Except as
set forth in Exhibit A, Shareholder is the sole record and beneficial owner and
holder of the Shares, all of which are listed on Exhibit A, and will be the sole
record and beneficial owner and holder of any New Shares.  Except as set forth
in Exhibit A, the Shares and any New Shares are, as of the date of this Voting
Agreement, and at all times through the Expiration Date will be, free and clear
of any liens, claims, options, charges, security interests, equities, options,
warrants, rights to purchase (including, without limitation, restrictions on
rights of disposition other than those imposed by applicable securities laws),
third-party rights of any nature or other encumbrances, except as provided for
in this Voting Agreement or the Merger Agreement.

 

Section 5.2                                   Status.  Shareholder has been
fully involved with the negotiations between AAR and Summa with respect to the
Merger and is a sophisticated investor aware of and familiar with Summa’s
business affairs and financial condition, and has acquired sufficient
information with respect to the Merger and the Merger Agreement to reach a
knowledgeable and informed decision to enter into this Voting Agreement.
 Shareholder has independently concluded in Shareholder’s capacity as an
individual shareholder of Summa that it is in Shareholder’s best interest to
execute, deliver and perform Shareholder’s obligations under this Voting
Agreement. Shareholder represents and acknowledges that Shareholder has had the
opportunity to seek and obtain the advice of legal counsel with respect to this
Voting Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 5.3                                   Authority.  Shareholder has full
power, authority and legal capacity to make, enter into and carry out the terms
of this Voting Agreement and has duly executed and delivered this Voting
Agreement.  This Voting Agreement constitutes a valid and binding obligation of
Shareholder.

 

Section 5.4                                   Voting Power.  Shareholder
represents that, except as set forth on Exhibit A, Shareholder has sole and
unrestricted voting power with respect to such Shares.

 

ARTICLE VI
TERMINATION

 

Section 6.1                                   Termination.  This Voting
Agreement will terminate and will have no further force or effect as of the
Expiration Date.

 

ARTICLE VII
NO LIABILITY FOR VOTING DECISIONS

 

Section 7.1                                   No Liability.  Shareholder
acknowledges and agrees that AAR and its directors and officers shall not be
liable to Shareholder with respect to or in connection with any and all voting
decision(s) made in accordance with this Voting Agreement during the term of
this Voting Agreement.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                   Entire Agreement.  This Voting
Agreement contains the entire understanding of the parties in respect of the
subject matter hereof, and supersedes all prior negotiations and understandings
between the parties with respect to such subject matter.

 

Section 8.2                                   Binding Effect and Assignment.
 This Voting Agreement and all of the provisions hereof will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  Neither this Voting Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without prior written consent of the others, except that AAR may assign
its rights and obligations under this Voting Agreement in a manner consistent
with Section 12.3 of the Merger Agreement.

 

Section 8.3                                   Amendments and Modification.  This
Voting Agreement may not be modified, amended, altered or supplemented except
upon the execution and delivery of a written agreement executed by the parties
to this Voting Agreement.

 

Section 8.4                                   Governing Law.  This Voting
Agreement will be governed by, construed and enforced in accordance with, the
internal laws of the State of Alabama as such laws are applied to contracts
entered into and to be performed entirely within the State of Alabama.

 

Section 8.5                                   Specific Performance; Injunctive
Relief.  Shareholder acknowledges that AAR would be irreparably harmed by, and
there would be no adequate remedy at law for, a violation of any of the
covenants or agreements of Shareholder contained in this Voting Agreement.
 Therefore, it is agreed that, in addition to any other remedies that may be
available

 

4

--------------------------------------------------------------------------------


 

to AAR upon any such violation, AAR will have the right to enforce such
covenants and agreements by specific performance, injunctive relief or by any
other means available at law or in equity.

 

Section 8.6                                   Severability.  If any term,
provision, covenant or restriction of this Voting Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, then the
remainder of the terms, provisions, covenants and restrictions of this Voting
Agreement will remain in full force and effect and will in no way be affected,
impaired or invalidated.

 

Section 8.7                                   Delays or Omissions.  No waiver by
any party of any right, power, default, misrepresentation or breach under this
Voting Agreement, whether intentional or not, will be deemed to extend to any
prior or subsequent right, power, default, misrepresentation or breach under
this Voting Agreement.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this Voting
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Voting Agreement, must be in writing and will be effective
only to the extent specifically set forth in such writing.

 

Section 8.8                                   Enforcement Fees and Costs.  In
the event legal action is required to be taken or commenced by AAR against
Shareholder for the enforcement of any of the covenants, terms or conditions of
this Voting Agreement, Shareholder will be liable for all reasonable attorneys’
fees and costs incurred by AAR in connection with such legal action, provided
that AAR is the prevailing party in the legal action.  If the Shareholder
prevails in such legal action, AAR shall pay and be liable for all reasonable
attorneys’ fees and costs incurred by Shareholder in connection with such legal
action.

 

Section 8.9                                   Counterparts; Delivery by
Facsimile.  This Voting Agreement may be executed in several counterparts, each
of which will be an original, but all of which together will constitute one and
the same agreement.  The parties agree and acknowledge that delivery of a
facsimile, photo or other electronic signature copy will constitute execution by
such signatory.

 

 

[Remainder Of This Page Intentionally Left Blank.  Signature Page Follows.]

 

5

--------------------------------------------------------------------------------


 

The parties have executed this Voting Agreement on the date first above written.

 

 

AAR MANUFACTURING, INC.

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

SHAREHOLDER

 

 

 

 

 

 

Eyvinne C. Lee, as Trustee of Eyvinne

 

Lee Charitable Remainder Trust

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Number of Shares

 

Capacity Held
(If not held directly)

 

Lien Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------